Case 1:17-cv-03273-TWP-DML Document 227 Filed 10/10/19 Page 1 of 3 PageID #: 1871



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

  AMERICAN SENIOR COMMUNITIES                  )
  L.L.C.,                                      )
                                               )
                 Plaintiff,                    )      Case: 1:17-cv-03273-TWP-DML
  v.                                           )
                                               )
  JAMES BURKHART, et al.,                      )
                                               )
                 Defendants.                   )

              DEFENDANT ROGER WERNER’S UPDATED MOTION TO DISMISS

         Defendant, Roger Werner (“Werner”), by his attorneys, and pursuant to Fed. R. Civ. P.

  12(B)(6), moves this Court to dismiss Counts I-IV from Plaintiff, American Senior Communities,

  L.L.C.’s (“ASC”) First Amended Complaint filed on September 13, 2019 (Dkt. 218) (“1st

  Amended Complaint”). In support of this Updated Motion to Dismiss, Werner would show the

  Court as follows:

         1.      On December 10, 2018, Werner filed his Motion to Dismiss (Dkt. 75) (“Original

  Motion to Dismiss”) with respect to Counts I-IV of ASC’s Complaint filed on September 15, 2017

  (“Original Complaint”).

         2.      On September 26, 2019, the Court issued its Order (Dkt. 225) which denied without

  prejudice to refile Werner’s Original Motion to Dismiss. The Court noted in its Order that ASC’s

  1st Amended Complaint is now the operative complaint in this case, while Werner’s Original

  Motion to Dismiss challenges ASC’s Original Complaint.

         3.      Consistent with the spirit of the Court’s Order (Dkt. 225), Werner has purposefully

  not made substantive changes to the Original Motion to Dismiss. Rather, the only changes in the

  Updated Motion to Dismiss from the Original Motion to Dismiss, are citations to pages and
Case 1:17-cv-03273-TWP-DML Document 227 Filed 10/10/19 Page 2 of 3 PageID #: 1872



  paragraphs in ASC’s 1st Amended Complaint. This approach is founded upon ASC’s adherence

  to the Court’s Order of August 7, 2019 (Dkt. 208) which restricted ASC’s 1st Amended Complaint

  in the following regard:

          In order to balance the rights of ASC and Defendant Werner in this regard, the First
          Amended Complaint filed by ASC will contain no new allegations of any type or
          sort against Defendant Werner either solely in his name or as ASC includes him in
          groupings such as “Executive Defendants” for example.

  (Id. at ¶ III(D)).

          4.       By way of this Updated Motion to Dismiss, Werner seeks the dismissal of the

  following Counts from ASC’s 1st Amended Complaint:

          Count I:        Violation of the Racketeer Influence and Corrupt Organizations Act, 18

                          U.S.C. § 1962(c) (“RICO”);

          Count II:       Conspiracy to Violate RICO, 18 U.S.C. § 1962(d);

          Count III:      Violation of the Indiana Corrupt Business Influence Statute, Ind. Code §

                          35-45-6-2 (“Indiana RICO”); and

          Count IV:       Common-Law Fraud.

          5.       ASC has failed to state a cause of action with respect to each of these counts.

  Accordingly, each count should be dismissed. With respect to the RICO (Indiana and Federal)

  allegations, ASC has failed to allege that Werner knew of the schemes or that he knowingly

  participated in them. ASC has failed to meet the pleading requirements of fraud with respect to

  both the RICO related claims and the common law fraud claim.

          6.       In support of this Updated Motion, Werner is filing contemporaneously his

  Updated Memorandum of Law in Support of Motion to Dismiss in which there is an analysis of the

  factual deficiencies of ASC’s allegations against Werner with respect to the four counts which are

  the subject matter of this Updated Motion.

                                                   2
Case 1:17-cv-03273-TWP-DML Document 227 Filed 10/10/19 Page 3 of 3 PageID #: 1873



         WHEREFORE, Roger Werner respectfully requests that the Court dismiss Counts I, II, III,

  and IV of ASC’s First Amended Complaint as to him, consistent with the requirements under Fed.

  R. Civ. P. 12(B)(6) and for all other just and proper relief.

                                                         Respectfully Submitted,

                                                         s/ Edward F. Schrager
                                                         Edward F. Schrager, #1517-49
                                                         Donna R. Eide, #12499-98
                                                         Arthur R. Baxter, Jr., #10774-49
                                                         BAXTER ROSE & SCHRAGER LLP
                                                         50 E. 91st Street, Suite 103
                                                         Indianapolis, IN 46240
                                                         Telephone: (317) 842-1600
                                                         Fax: (317) 842-1840
                                                         eschrager@brs-lawyers.com
                                                         dreide@earthlink.net
                                                         abaxter@brs-lawyers.com
                                                         Attorneys for Defendant, Roger Werner




                                                    3
